DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a(1)as being anticipated by Fujitsu JP2004096261*cited by applicant.
Re claims 1, 4 and 6:


The reference to (Fujitsu) shows a dc/SFQ type converter that functions to convert continuous RF tone into a time series sequence of pulses(SFQ). That is, despite the nomenclature RF input tone is inherent to the operation of such a stage. So, the DC input biasing shown and with RF frequency tone applied at input and electrical current dependent on the RF tone flows through 

the resistor based on the SFQ pulses form dc/SFQW stage. That is, only when the RF input is applied current flows thru the resistor as desired. An RF SQUID config.(CLAIM 6) due to the RF and JJ config. A quantum mechanical system.
The DC input showed for the (Ibias) and the JJ shown(29, QUANTUN MECH DEVICE) coupled to the DC input via 1st inductor and to the dc/SFQ thru 2nd inductor and also it is connected to ground rail.

The resistor  is shown.


    PNG
    media_image1.png
    1054
    691
    media_image1.png
    Greyscale


Re claim 2: a plurality of JJ elements are shown coupled to the dc/SFQ thru the second inductor and DC input thru the 1st inductor.
They are inherent switches that are switched at a rate dependent on the RF input tone.

Re claim 3: the V, state voltage is inherent due to the structure above and JJ and RF input(RFclk) with inherent magnetic flux(Φ).
That is. the Voltage across  JJ is  F{Φ, Rfclk]
Re claim 5: The JJ is connected to the resistor.


Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-20 are  allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

The prior art to Mukhamov et al shows general biasing network for a SQUID device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849